ON MOTIONS FOR REHEARING, STAY AND CERTIFICATION
BY ORDER OF THE COURT:
ORDERED that the Appellee s January 15, 1987 Motion for Rehearing is denied.
ORDERED that the Appellee’s January 15, 1987 Motion to Stay Mandate is granted.
ORDERED that Appellee’s January 15, 1987 motion to certify question is granted; the following question is certified to the Supreme Court of Florida:
WHETHER, PRIOR TO THE INITIATION OF FORMAL ADVERSARY JUDICIAL PROCEEDINGS IN THE FORM OF AN INDICTMENT OR INFORMATION, AN ACCUSED HAS A CONSTITUTIONAL RIGHT TO COUNSEL AT A COMPELLED LINEUP?